Order of disposition, Family Court, Bronx County (Sidney *441Gribetz, J.), entered on or about August 25, 2003, which, after a fact-finding hearing, terminated respondent’s parental rights and transferred custody and guardianship rights over the subject child to petitioner Graham-Windham Services and the Commissioner of the New York City Department of Social Services for the purpose of consenting to adoption, unanimously affirmed, without costs.
The record reveals the agency met its burden of showing that despite its diligent efforts, respondent father permanently neglected his child within the definition of Social Services Law § 384-b (7) (a). The statute requires only reasonable attempts, by means of a diligent undertaking; the agency’s efforts met that standard (see Matter of Sheila G., 61 NY2d 368, 385 [1984]). Concur—Lippman, P.J., Andrias, Marlow, Buckley and Catterson, JJ.